Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on August 31, 2022, with respect to the rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph and claims 1-2 and 4-8 under 35 U.S.C. 103 have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicant(s). The Examiner acknowledges the cancellation of claim 3. Claims 1-2 and 4-8 are now pending in the application. 
Allowance
Claims 1-2 and 4-8 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closet prior art, Groer et al.  (U.S. Patent No. 7,751,956, hereon Groer) fails to anticipate or render obvious “a method for diagnosing a slave computer in communication with a master computer, said master and slave computers being on board a vehicle,” including the steps (or comprising) “the fault code indicating a fault at a controlled output of the slave computer, said master computer determining whether the fault code received is associated with a vehicle function, said master computer saving (303) the fault code in memory only if the fault code is associated with a vehicle function and sending a command to the slave computer inhibiting said controlled output,” in combination with the rest of the claim limitations as claimed and defined by the applicant. 
The remaining claims 2 and 4-8 depend on claim 1 and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857